Citation Nr: 1425580	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  06-34 648	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for migraine headaches.  

2.  Entitlement to an initial evaluation in excess of 10 percent for temporomandibular jaw syndrome.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

McKayle D. Bruce, General Attorney


INTRODUCTION

The Veteran served on active duty from December 1982 to April 2003.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In July 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In March 2012, the Board issued a decision that, in part, denied the claim of entitlement to an initial evaluation in excess of 10 percent for temporomandibular jaw syndrome, and partially granted the claim of entitlement to an initial evaluation in excess of 10 percent for migraine headaches.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying her of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the July 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In November 2013, the Veteran responded that she wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the March 2012 Board decision that denied an initial evaluation in excess of 10 percent for temporomandibular jaw syndrome and partially granted an initial evaluation in excess of 10 percent for migraine headaches is vacated.  The remainder of the March 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


